Name: Commission Regulation (EEC) No 2876/90 of 4 October 1990 extending Regulation (EEC) No 2985/89 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia or Morocco
 Type: Regulation
 Subject Matter: Africa;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 275/34 Official Journal of the European Communities 5. 10. 90 COMMISSION REGULATION (EEC) No 2876/90 of 4 October 1990 extending Regulation (EEC) No 2985/89 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia or Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3365/89 (2), and in particular Articles 10 and 14 thereof, imports of certain textile products originating in Tunisia or Morocco to retrospective Community surveillance ; Whereas this Regulation expires on 4 October 1990 ; Whereas the situation which to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2985/89 is hereby extended until 4 October 1991 . Article 2 This Regulation shall enter into force on 5 October 1990 . Having consulted the advisory committee set up under Article 5 . of Regulation (EEC) No 288/82, Whereas, by virtue of Regulation (EEC) No 2985/89 (3), the Commission has established a system subjecting This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1990 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 325, 10 . II . 1989, p. 1 . O OJ No L 286, 4. 10. 1989, p. 5.